Citation Nr: 1729692	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  02-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 2000, for the award of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1968. 


This appeal to the Board of Veterans' Appeals initially arose from a May 2001 rating decision in which the RO declined to reopen the Veteran's claim for service connection for PTSD on the basis that new and material evidence had not been received.  In July 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2002. 

In April 2004, the Veteran testified with respect to the issue of service connection during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2005, the Board remanded the claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing some actions, the RO continued to deny  the claim (as reflected in an April 2006 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In November 2006, the Board again remanded the service connection claim  to the RO to provide the Veteran with appropriate notice.  After sending a notice letter in November 2006, the RO continued the denial of the claim (as reflected in a November 2007 SSOC) and again returned the matter to the Board for further appellate consideration. 

In July 2008, the Board reopened the Veteran's claim for service connection for PTSD, then remanded the matter of service connection for PTSD, on the merits, to the RO, via the AMC, for adjudication on the merits.  The RO denied the claim on the merits (as reflected in a November 2009 SSOC) and returned the matter to the Board for further appellate consideration. 

In a February 2010 decision, the Board denied service connection for PTSD. However, at this time, although the RO had only previously adjudicated a claim for service connection for PTSD, as the record included many other psychiatric diagnoses other than PTSD, to include anxiety disorder, depressive disorder, and depression, in addition to various personality disorders, the Board remanded the claim of service connection for a psychiatric disability other than PTSD consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), for RO consideration of this matter, in the first instance.  Unfortunately, based on review of the record, it does not appear that the RO considered this matter as directed by the Board. 

The Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2010, the Court granted a Joint Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

In August 2011, the Board again remanded the matter to the RO, via the AMC, for appropriate development consistent with the Joint Motion.  Subsequently, the RO granted the claim in the March 2012 rating decision.  However, again, it does not appear that any further action was done with respect to the remaining issue of service connection for an acquired psychiatric disability other than PTSD.

In a March 2012 rating decision the RO, inter alia, granted service connection for PTSD and assigned an initial 70 percent rating, effective November 29, 2000.  In October 2012, the Veteran filed an NOD with the assigned effective date.  An SOC was issued in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2013. 

In December 2014, the Board remanded the matters of entitlement to an earlier effective date for the award of service connection for PTSD and entitlement to service connection for an acquired psychiatric disability other than PTSD to the agency of original jurisdiction (AOJ) for further development and adjudication of the Veteran's claims.  After completing further development, a Decision Review Officer (DRO) granted an effective date of October 31, 2000 for the award of service connection for PTSD by way of a May 2016 decision.  The AOJ otherwise denied an effective date earlier than October 31, 2000 for the award of service connection for PTSD and continued to deny service connection for an acquired psychiatric disability other than PTSD (as reflected in a May 2016 SSOC) and returned the matters to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further action on the matters on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

The Veteran seeks an effective date prior to October 31, 2000 for the award of service connection for PTSD.  Essentially, he contends that his award of  service connection should be the date after his discharge from service, as he originally filed a claim for a nervous condition within one year on July 9, 1969.  

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii). 

The provisions of 38 C.F.R. § 3.156 (c) were amended during the pendency of the appeal.   Prior to October 6, 2006, the regulation provided that where new and material evidence such as a supplemental report from a service department was received before or after a decision has become final, the former decision "will be reconsidered" by the adjudicating AOJ.  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  38 C.F.R. § 3.156 (c) (in effect prior to October 6, 2006). 

The provisions of 38 C.F.R. § 3.156 (c) were amended, effective October 6, 2006. See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006).  The regulation now more clearly provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim, if the additional records include the Veteran's service records, or include records that could not have been obtained because the records were classified when VA decided the claim.  The additional records do not support reconsideration of the prior decision if VA could not have obtained them when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records. 

The preamble in the discussion of the proposed revision of 38 C.F.R. § 3.156 (c) explained that the use of the words "new and material evidence" in the regulation was confusing.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The language inferred that VA was authorized to reopen a claim when service department records were received that were not available before.  The revision clarifies that VA reconsiders, rather than reopens, the prior decision.  The effective date assigned relates back to the date of the original claim, or the date entitlement arose, whichever is later.  The effective date is not limited to the date of the claim to reopen. 

The change was also intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the U.S. Armed Services Center for Unit Records Research (CURR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence could be particularly valuable in connection to claims for benefits for PTSD.  Id.  

In the instant case, additional service personnel records were associated with the claims file from the National Personnel Records Center (NPRC) in April 2003. Subsequently, the Veteran was afforded a VA examination in December 2011.  The examiner diagnosed PTSD due to alleged harassment, physical beating, and threats to his life while on active duty.  Importantly, the examiner specifically referenced an October 1966 service personnel record in proffering this opinion.  

In the March 2012 rating decision which granted service connection for PTSD, it was explained that service connection for PTSD was established because the Veteran's entrance examination was normal, he reported harassment in service, "service records show[ed] a decline in performance and unit change" and reports of anxiety and depression, and the VA examiner opined that the reported harassment likely occurred and that the Veteran's diagnosed PTSD was based on conceded in-service stressors.  Hence, service connection for PTSD was, granted, at least in part,  based on findings in the Veteran's newly obtained service personnel records.  Thus, the provisions of 38 C.F.R. § 3.156 (c)(3) are for application in this case.

In March 2011, M. L. Cesta, MD, FACP examined the Veteran and reviewed his medical records and reported history.  In a March 2011 examination report and a May 2017 addendum, Dr. Cesta opined that the Veteran experienced symptoms attributable to PTSD ever since his discharge from service.  The Board points out, however, that PTSD was not recognized as a distinct disability by VA until April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  Hence, this is the earliest possible effective date for an award of service connection for PTSD. Notably, for the period prior to April 11, 1980, there is no clear evidence that the Veteran was diagnosed as having any other acquired psychiatric disability other than PTSD. In this regard, the Board observes that service treatment records show that the Veteran was given a psychiatric evaluation in connection with his separation physical examination in August 1968.  The examiner's impression was a passive aggressive character and behavior disorder.  The August 1968 Report of Medical Examination notes that the Veteran had depression and worry that were situational in nature.  Also, the Veteran was afforded a VA examination in January 1970 where he was diagnosed with passive-aggressive personality, aggressive type.  In his March 2011 and May 2017 opinions, Dr. Cesta suggests that these prior diagnoses of a personality disorder were invalid.  Dr. Cesta did not, however, identify any specific acquired psychiatric disability other than PTSD that may have been present prior to April 11, 1980 and the Veteran's medical records do not otherwise reflect any such diagnosis.

In its December 2014 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA psychiatric examination to obtain information as to the nature and etiology of any acquired psychiatric disability other than PTSD.  The Veteran's attorney subsequently contacted VA by way of a July 2015 letter, in which he indicated that the Veteran did not wish to appear for an in-person examination due to the severity of his psychiatric disability and the stress that such an examination would cause him to experience.  As a result, a VA psychologist reviewed the Veteran's claims file and provided opinions in April and May 2016 as to the nature and etiology of any current acquired psychiatric disability other than PTSD.  The psychologist identified acquired psychiatric disabilities other than PTSD that were evident in the Veteran's medical records (including depressive disorder and anxiety disorder), but these diagnoses were dated after April 11, 1980.  The psychologist diagnosed the Veteran as having current other specified personality disorder, narcissistic and histrionic features, but also suggested that some earlier diagnoses of a personality disorder were invalid.  Nevertheless, she did not clearly identify any acquired psychiatric disability other than PTSD that may have been present prior to April 11, 1980.

With respect to depressive disorder in particular, the VA psychologist opined in April 2016 that this disability was not likely ("less likely than not"/"less than 50 percent probability") associated with military service or events that occurred in service (personal trauma).  Rather, there were other factors associated with the Veteran's depression, such as marital discord.  The psychologist reasoned that there was no evidence that the Veteran was diagnosed as having depression in service or that he reported any symptoms of depression while in service.  His depression had resolved, as evident by his denial of depressive symptoms during a September 2015 depression screen, by his mental health condition being deemed stable and not requiring treatment during a June 2014 evaluation, and by the fact that he was no longer prescribed antidepressants.

The April 2016 opinion pertaining to the Veteran's depressive disorder is based, at least in part, on an inaccurate history.  The psychologist partially based her opinion on a finding that the Veteran did not report any symptoms of depression in service.  The Veteran's service treatment records, however, include an August 1968 psychiatric examination during which the Veteran reported that he was experiencing thoughts of depression and suicide.  Also, he reported on report of medical history forms dated in June and August 1968 that he was experiencing "depression or excessive worry" and the report of his August 1968 separation examination documents depression and worry.  Hence, the April 2016 opinion is based on an inaccurate history and is insufficient.  See, e.g.,Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Accordingly, the Board finds that a remand is necessary to obtain an addendum opinion, preferably from the psychologist who provided the April and May 2016 opinions (or, if necessary, from another appropriate mental health professional) which addresses whether the Veteran had any acquired psychiatric disability(ies) other than PTSD at any point prior to April 11, 1980 and, if so, the nature of any such disability(ies), and whether any such disability(ies) have continued to the present.  In rendering the requested opinions, the examiner should comment on the validity of prior diagnoses of personality disorder; and, if any is deemed valid, whether it is medically possible to distinguish the psychiatric symptoms present prior to April 11, 1980 attributable to personality disorder from those attributable to any acquired psychiatric disorder then present. 

Prior to obtaining further opinions in connection with the Veteran's claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Puget Sound Vista electronic records system and dated to May 2016.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Puget Sound Vista electronic records system and dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA psychologist who provided the April and May 2016 opinions an addendum opinion regarding the nature and etiology of any current acquired psychiatric disability(ies) other than PTSD) present prior to April 11, 1980.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain an opinion from another appropriate mental health professional (e.g., a psychiatrist or psychologist) based on claims file review. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented psychiatric history and assertions.

The opinion provider should provide an opinion, consistent with sound medical judgment, addressing the following:

(a)(1) Whether the Veteran met the criteria for any acquired psychiatric disability(ies) other than PTSD between September 1968 and April 11, 1980, and, if so, (2) the  nature of any such disability(ies), and (3) whether any such disability(ies) has/have continued to the present   

In addressing the above,  the opinion provider should discuss whether the diagnoses of personality disorder that were provided prior to April 11, 1980 were valid and, if so, whether it is possible to distinguish the symptoms/impairment attributable to any such diagnosis from symptoms/impairment attributable to any acquired psychiatric disability(ies) other than PTSD then present,

(b)  For each acquired psychiatric disability(ies) other than PTSD currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved), whether it is  at least as likely as not (i.e. a 50 percent or greater probability) that the disability (1) had its onset during service, (2) if a psychosis, was manifested to a compensable degree within the first post-service year, or (3) is otherwise medically-related to the Veteran's service (to include the personal assaults identified in a December 2011 VA examination report).

In addressing all of the above, the opinion provider must consider and discuss all relevant medical and other objective evidence of record-to include the reports of and evidence of treatment for psychiatric problems in the Veteran's service treatment records (including the reports of "depression or excessive worry" on the June and August 1968 report of medical history forms and the evidence of depression during the August 1968 psychiatric examination), the personal assaults in service identified in the December 2011 VA examination report, and Dr. Cesta's March 2011 and May 2017 opinions, as well as all lay assertions.

Notably, the absence of documented evidence of a particular psychiatric disability during service should not serve as the sole basis for a negative opinion.  In this regard, the opinion provider is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the earlier effective date and service connection claims on appeal  in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the matters in May 2016), and all legal authority. 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit(s)  requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


